Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10926180. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application cover similar subject matter but are written more broadly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7-9, 13-18, and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Cirlig (US 20150343311) in view of Hugh (US 20140342791)
In claims 1, 15, and 20, Cirlig discloses
Detecting a game element selected by a user to remove from the game board (paragraph 54, figure 4A, selection is made at 420a, the identified location is the location to which the selected game element ends, as shown with arrow 420b)
Removing one or more game elements from the game board including the selected game element (paragraphs 55-61.  Figures 4B and 4C.  objects 120, 120, and 420a are removed)
Reserving the location on the game board for subsequent creation of a booster object (figure 4B #440, It is noted by examiner that “for subsequent creation of a booster object” is not positively recited as a step being performed, and appears to simply be intended use.  The prior art teaches reserving the location on the game board with an object which can be subsequently used as a booster object.)
Rendering on the user interface a visual representation to mark the reserved location (figure 4B #440)
Performing a refill procedure in which the replacement game elements are provided on the game board to replace the removed game elements, except at the reserved location, the visual representation marking the reserved location during the refill procedure (figure 4B, paragraphs 54-61 the circle and triangle have been provided to replace game elements removed.  These circle and triangles are replacement game elements, as compared to #440 which teaches the BRI interpretation of the visual representation marking the reserved location)
Cirlig fails to disclose the group of adjacent matching game elements are from the game element selected by a user, and identifying a location on tehg ame board of the selected game element, wherein the reserving occurs at the location on the game board, however Hugh discloses removing a group of adjacent matching game elements based on a game element selected by the user (paragraph 69.  Cirlig teaches a “slider” type game wherein players play by sliding items to match them which would mean that the selected game element would not be removed from its original selected location, but instead at the location to which it moves.  Hugh teaches instead a “clicker” type game wherein the player clicks on locations which have matching items in order to remove them.  This combination would teach the booster element of the invention as described by Cirlig within the known “clicker” environment of Hugh) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cirlig with Hugh in order to allow for the booster elements of Cirlig to be incorporated in other types of puzzle type games.
In claims 15 and 20, Cirlig further discloses a user interface, a memory and at least one processor (figure 2 #265, #215, #220, paragraph 42-44)
In claims 3 and 17, Cirlig discloses providing replacement game elements comprising designating an end point location from the game board to receive respective replacement game elements, wherein the identified location is not designated as an end point and does not receive a replacement game element (figure 4B, paragraphs 54-61.  The game elements are replaced at the end point location of the objects which have been removed)
In claims 5, and 18 Cirlig discloses replacement game elements are provided according to a defined physics which defines a path along which replacement game elements are provided to the board, wherein the replacement game elements move along the path and over the identified location without refilling the identified location. (Figure 4C, paragraphs 54-62.  The objects are provided on the path of the two slots formerly held by #120.  They end in a location over the identified location but does not refill the identified location, as the identified location is filled with #440)
In claim 7, Cirlig discloses the visual representation comprises a predetermined visual representation (figure 4B #440 is determined by the processor before it is displayed)
In claim 8, Cirlig discloses the predetermined vidual indication comprises a graphical representation (figure 4B #440)
In claim 9, Cirlig discloses a grayed out version of the booster object to be created at the reserved location (figure 4B #440, this is the booster object, and it is black and white, thus it is grayed out.  It is noted by examiner that the claims never required the booster object to be colored)
In claim 13, Cirlig discloses determining the number of elements in a removable set which are contiguous and matching and selecting a booster type available on removal of the set from a plurality of booster types based on the number (paragraph 6)
In claim 14, Cirlig discloses generating and displaying an indicator of the booster type on one or more of the game elements in the removable set (paragraphs 54-61, figure 4c)
In claim 16, Cirlig discloses receive game data from a server in communication with the network interface, the game data comprising at least one booster object available to the user for which the booster object is creatable (paragraph 51-52, the game may be implemented by the server, which may provide the booster object of figure 4B #440)
Allowable Subject Matter
Claims 2, 4, 6, 10-12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This claim positively recites that the booster object is created at the reserved location after providing the replacement game elements, which overcomes the broadest reasonable interpretation of the independent claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715